DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A-E, as set forth in the Office action mailed on 2/15/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/15/2022 is partially withdrawn.  Claims 7 and 8, directed to the input sensing device of claim 6 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-16, directed to species that have different configurations of the pixel circuit are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Regarding claim 1, none of the reference of record alone or in combination discloses or suggests an input sensing device, comprising:
a power line;
driving lines;
a first signal line including sub-lines;
a second signal line connected to the sub-lines; and
sensor pixels connected to the power line, the driving lines, and the first signal line,
wherein at least one sensor pixel of the sensor pixels includes:
an optical sensor that transfers a photoelectrically converted charge from the power line to a first node in response to a driving signal provided through a first driving line of the driving lines;
a first transistor connected between the first node and a first sub-line among the sub-lines, wherein the first transistor includes a gate electrode connected to the first driving line; and
a second transistor connected between the first node and a second sub-line among the sub-lines, wherein the second transistor includes a gate electrode connected to the first driving line. 
Regarding claim 21, none of the reference of record alone or in combination discloses or suggests an input sensing device, comprising: 
a power line; 
a first driving line; 
a first signal line including a first sub-line and a second sub-line: 
a second signal line connected to the first sub-line and the second sub-line; 
an optical sensor connected between the power line and a first node; a first transistor connected between the first node and the first sub-line; and 
a second transistor connected between the first node and the second sub-line, 
wherein a gate electrode of the first transistor is connected to the first driving and a-gate electrode of the second transistor is connected to the first driving tine.
Regarding claim 25, none of the reference of record alone or in combination discloses or suggests an input sensing device comprising: 
a power line. 
a first driving line: 
a first signal line including a first sub-line and a second sub-line; 
a second signal line connected to the first sub-line and the second sub-line; 
an optical sensor connected between the power line and a first node; 
a first transistor connected between the first node and the first sub-line; and 
a second transistor connected between the first node and the second sub-line, 
wherein a width of the second signal line is greater than a width of the first signal line.
Claims 2-8 depend from claim 1, and claims 22 and 24 depend from claim 21.  As such, claims 1-8, 21, 22, 24 and 25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625